Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-21 are present for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed on 09/25/2020, 04/04/2022 and 06/15/2022 are considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2016/0350006 (hereinafter Wang).

	Regarding claims 1, 8 and 15, Wang discloses a method comprising:
receiving a first snapshot of a data set in a storage system and a second snapshot the data set in the storage system, the first snapshot and the second snapshot each representing a state of a filesystem, the second snapshot being created at a later point in time than the first snapshot ([abstract, 0007-0008]; “…A first set of the logical pointer objects may be organized into a hierarchical structure, a second set of the logical pointer objects may be associated with corresponding logical data blocks that comprise a client data object, including pointing some of the logical pointer objects in the second set to point to physical data blocks having deduplicated data that comprise data of the corresponding logical data blocks…A snapshot of the client data object may be created by making a copy of the root and associated the copied root with the snapshot”);  
generating actions based on differences between the first snapshot and the second snapshot to produce a list of actions, wherein a modification to a file or directory path having a first directory location includes a first action to rename a file from the first directory location to a temporary storage location and a second action to rename the file from the temporary storage location to a second directory location ([0115, 0120 and 0127]; Fig. 10 as shown below; “FIG. 10 illustrates how a snapshot can be represented.  When a snapshot is created, a new logical page pointer A’ is defined at the root and contains a copy of logical pointer page A, defining a forest of two tress.  Thus, a client data object that has one or more snapshots can be represented as a forest of logical pointer pages in accordance with the present disclosure”; and “…When a write request is received, copy-on-write (COW) processing may be performed prior to performing the write operation.  After a clone of a data object is created, when either the old data object or the new data object is updated, COW may be performed to preserve the semantics of snapshots and clones…”); and


    PNG
    media_image1.png
    1123
    1720
    media_image1.png
    Greyscale


providing the generated list of actions to a backup system, the backup system applying the actions in the list of actions to a first backup associated with the first snapshot to produce a second backup associated with the second snapshot ([0130-0132 and 0146]; “Suppose a write request specifies snapshot data object A’ and logical data block address 2.  The copy-on-write process may proceed as follows: At 1202, some initial values may be set up for the process. In some embodiments, for example, a NODE-LIST of the meta nodes (index and leaf) may be computed from the offset parameter that specifies the logical block address…”; and “An advantage of this design is that snapshots or clones can be created in O(1) time irrespective of how many snapshots/clones already exist.  Snapshots and clones are also first-class citizens, because system performance is unrelated to the number of snapshots or clones…”).  In addition, Wang discloses an apparatus comprising one or more computer processors; and a non-transitory computer-readable storage medium comprising instructions ([0148-0149]).

Regarding claims 2, 9 and 16, Wang discloses the method further comprising:
generating level values for the generated actions using the number of elements in a path associated with the generated actions; and ordering the generated actions using the generated level values to produce a sorted list of actions ([01333-0135]). 

Regarding claims 3, 10 and 17, Wang discloses the method wherein:
the first action to rename the file is assigned a negative level value ([0133-0134]), and
the second action to rename the file is assigned a positive level value ([0126-0127]). 

Regarding claims 4, 11 and 18, Wang discloses the method further comprising:
producing a first keymap using the first snapshot and filesystem information, the first keymap comprising a first plurality of keys, each key in the first plurality of keys comprising a key number; producing a second keymap using the second snapshot and the filesystem information, the second keymap comprising a second plurality of keys, each key in the second plurality of keys comprising the key number; and analyzing differences in the first keymap and the second keymap to determine the list of actions ([0059-0061 and 0067-0071]). 



Regarding claims 5, 12 and 19, Wang discloses the method further comprising:
generating a create action and an associated positive level value, when the key number is in the second plurality of keys and not in the first plurality of keys ([0077-0081]). 

Regarding claims 6, 13 and 20, Wang discloses the method further comprising:
generating a delete action and an associated negative level value, when a key number is in the first plurality of keys and not in the second plurality of keys ([0099-0100 and 0146]). 

Regarding claims 7, 14 and 21, Wang discloses the method further comprising:
generating an update action and an associated positive level value when at least one of a file attribute and a list of blocks associated with a file in the first snapshot is different in the second snapshot ([0092-0094 and 0100]). 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161